EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The purpose of this amendment is to cancel previously withdrawn claims that represent claims originally non-elected without traverse in response to the Office Action of June 17, 2020.

The application has been amended as follows:
In the Claims:
Claims 40 and 44 are now canceled.


REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Unger et al. (U.S. Patent Pub. No. 2008/0289710) and the secondary reference of Anderson et al. (U.S. Patent Pub. No. 2011/0201099), and no additional prior art references were identified that teach or suggest a manually actuated chromatography device as currently claimed.  Unger teaches an elastomeric microfluidic device comprising a number of flow channels and sample control channels, as well as pump with a metering valve and a chromatography 
In addition, claim 15 that was a non-elected claim to an additional species, is rejoined with claims 1, 2, 4-14, 16, 19 and 21 as provided by 37 CFR 1.141, since the claim depends from or otherwise requires all the limitations of an allowable generic claim.  The claims have been renumbered accordingly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637